OFFHCIAL BUSIINE
                                     STATE ©F TE»
                                                                            PIIIWEV BOWES
EO. BOX 12308, CAPITOL STATION
                                           re use            021M          $ ©(ED ikfije
   AUSTIN, TEXAS 78711                                       0004279596 tcT01 2S 4
                                                             MAILED FROM ZIP CODE 78 701
                                 RE: WR-82,093-01
                                 JAMES WESTLEY SWANSON
                                       RETURN TO SENDER
                                 NOT IN DALLAS COUNTY JAIL